Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Remarks
	This communication has been issued in response to Applicant’s amended claim language filed 18 March 2022.  The applied Double Patenting rejection has been withdrawn within this communication, as the two co-pending applications have been significantly amended, and with Application #16/316119 now appearing patentably distinct from this instant application.  Due to amendment of Applicant’s claim language, rejection of Claim 7 under 35 USC 101 has been withdrawn.  Claims 1-7, 9 & 10 are now pending in this application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ohhara et al (USPG Pub No. 20160071129A1; Ohhara hereinafter) in view of Ikemoto et al (USPG Pub No. 20170303079A1; Ikemoto hereinafter).
As for Claim 1, Ohhara teaches, A processing system comprising a first processing device and a second processing device, wherein
(a) the first processing device 
obtains first characteristics information indicating a characteristic of each of a plurality of users in a first environment (see Fig. 11; see pp. [0042], [0065]; e.g., The reference of Ohhara provides an information processing system utilizing at least a first and second electronic device {i.e. pp. [0024]}, where, according to at least paragraph [0042], a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors which are similar to one another based on one or more types having similar life patterns, where groups of users are formed and respectively correspond to feature vectors similar to one another.  Information is generated indicating the formed groups and users belonging to their respective groups.  Information pertaining to user actions and behaviors, such as “purchase/rental history information” {i.e. pp. [0032]; considered equivalent to Applicant’s “first characteristics information”}, can be obtained by at least a “purchase/rental history obtaining unit”, where information is used and corresponds to each user {i.e. pp. [0037-0039]}), 
divides the plurality of users into first clusters according to the obtained first characteristics information (see pp. [0040-0042]; e.g., the reference of Ohhara teaches of utilizing at least a “classification processing unit” that “groups users for which it is determined in a clustering process” that feature vectors are similar to one another by “types” having similar life patterns {i.e. “similar operation histories being put in a group”.  Paragraph [0040] states, “groups each constituted by users having life patterns similar to one another are formed, and information indicating the formed groups and users belonging to the respective groups is generated, reading on Applicant’s claimed limitation, as users are divided into one or more of a plurality of groups), and 
(b) the second processing device 
obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment that is different from the first environment (see pp. [0027-0029], [0074-0075]; e.g., an example is provided at least the reference of Ohhara which discusses the receiving of information {i.e. information associating ID information of a “rewards card”/”membership card”} pertaining to user purchases, which is transmitted between at least a “...purchase/rental management device 300 installed in the store where the purchase has been made to the database management system 200”, involving a first and second processing device.  “Second characteristics information”, as described by Applicant, is considered equivalent to Ohhara teaching of registered information such as “user ID”, “member number” or the like.  Use of at least a “second processing device”, such as “information provision device”, “sales/rental management device” or “database management system”, can be indicative of a second environment corresponding to the obtained second characteristics information {i.e. “operation/activation history” in association with identification information” retained within the “database management system”}, and is different from the first environment, as amended by Applicant.  The “purchase/rental management device” is a terminal device installed in a store, such as a sales store or video rental shop, and the “database management system” being utilized has the ability to add a “user ID” that corresponds to the received identification information and the electronic device ID to label information.  As stated within previously cited paragraphs [0039-0040], the reference of Ohhara teaches that obtained “purchase/rental history information” and “operation/activation history information” may be integrated {i.e. considered equivalent to Applicant’s “concatenating”} as their respective obtaining units have been integrated into one functional unit utilized for the classification/categorization/clustering of a plurality of users having similar “life patterns” into groups).
The reference of Ohhara does not appear to explicitly recite the limitations which, “transmits, to the second processing device, representation information representing information about a centroid vector of a first cluster to which each of the plurality of users belongs”, and “divides the plurality of users into second clusters by using, as feature vectors for clustering, a combination of the transmitted representation information and the obtained second characteristics information for each of the plurality of users”.
The reference of Ikemoto teaches the limitations which, 
“transmits, to the second processing device, representation information representing information about a centroid vector of a first cluster to which each of the plurality of users belongs” (see pp. [0141-0143]; e.g., the reference of Ikemoto serves as an enhancement to the teachings of Ohhara, and provides an information distribution method and system {i.e. “information distribution apparatus”, considered equivalent to Applicant’s “second processing device”} which distributes useful information to mobile terminals {i.e. first processing device}.  The reference of Ikemoto determines an “average degree of separation”, considered equivalent to Applicant’s “representation information”, as average degree of separation represents the level of separation between provisional clusters or cluster centroids, for example, and conversely represents a degree of similarity, as a higher degree of separation amongst clusters would be indicative of a corresponding degree of similarity between clusters.  Earlier text of paragraphs [0133-0134], the similarity in provisional clusters is evaluated by evaluating the clustering result of each of the provisional clusters based on one or more feature values of “time series position data” of each user, and the distance between “cluster centroids” between the respective provisional clusters, therefore, determining a similarity based on the distance information between cluster centroids and clusters of users having corresponding time series position data, reading on Applicant’s amended limitation.  The “clustering execution unit” is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters {i.e. “...2, 3, 4”} and determining an optimal number based on similarity and separability between provisional clusters); and 
“divides the plurality of users into second clusters by using, as feature vectors for clustering, a combination of the transmitted representation information and the obtained second characteristics information for each of the plurality of users” (see pp. [0158-0160]; e.g., As stated within the rationale provided above pertaining to paragraphs [0133-0134], the “clustering execution unit” serves as Applicant’s “second processing device”, as it is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters and determining an optimal number based on similarity and separability between provisional clusters.  Cited paragraphs [0158-0160] of Ikemoto teach of utilizing at least two “diagnostic decision trees” {i.e. TR1 & TR2}, created based on the position and attribute information during the analyzing period of respective users, allowing the first diagnostic decision tree TR1 to associate users with one or more clusters based only on the user’s attribute information.  The second decision tree TR2 is created based on supplementary information of users {i.e. considered equivalent to Applicant’s “second characteristics information”} obtained by analyzing time series position data during one or more analyzing periods, allowing for the association of users with one or more clusters based on supplementary information, thus, further dividing/associating users to one or more additional clusters {i.e. Applicant’s “second clusters”} based on second characteristics information in the form of “supplementary information”, as taught by Ikemoto).
The combined references of Ohhara and Ikemoto are considered analogous art for being within the same field of endeavor, which is information processing systems and information distribution for multiple users.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least similarity and separability determinations for the clustering of users based on obtained user attributes, as taught by Ikemoto, with the method of Ohhara, in order to efficiently distribute information using at least a clustering processing unit (Ikemoto; [0012-0013])

As for Claim 2, Ohhara teaches of an information processing system utilizing at least a first and second electronic device where a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors similar to one another.
Ohhara does not appear to explicitly recite the limitation of, “wherein the second processing device divides the plurality of users into the second clusters according to integration vectors obtained by concatenating, for each user, the obtained second characteristics information and vectors relating to the transmitted representation information”.
Ikemoto teaches, “wherein the second processing device divides the plurality of users into the second clusters according to integration vectors obtained by concatenating, for each user, the obtained second characteristics information and vectors relating to the transmitted representation information” (see pp. [0141-0143]; e.g., As stated within rationale provided above, the reference of Ikemoto serves as an enhancement to the teachings of Ohhara, and provides an information distribution method and system {i.e. pp. [0013-0014]: “information distribution apparatus”, considered equivalent to Applicant’s “second processing device”} which distributes useful information to mobile terminals {i.e. first processing device}.  The reference of Ikemoto determines an “average degree of separation”, considered equivalent to Applicant’s “representation information”, as average degree of separation represents the level of separation between provisional clusters or cluster centroids, for example, and conversely represents a degree of similarity, as a higher degree of separation amongst clusters would be indicative of a corresponding degree of similarity between clusters.  Earlier text of paragraphs [0133-0134], the similarity in provisional clusters is evaluated by evaluating the clustering result of each of the provisional clusters based on one or more feature values of “time series position data” of each user, and the distance between “cluster centroids” between the respective provisional clusters, therefore, determining a similarity based on the distance information between cluster centroids and clusters of users having corresponding time series position data, reading on Applicant’s amended limitation.  The “clustering execution unit” is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters {i.e. “...2, 3, 4”} and determining an optimal number based on similarity and separability between provisional clusters.  Paragraph [0130] provides teachings into the utilization of at least a “feature value generation unit” that “...generates, for each time series position data, feature value vector by performing linear combination {i.e. considered equivalent to “concatenating”} to the real part and the imaginary part of the respective position information that were transformed into frequency data in the manner described above, and uses the generated feature value vector as the feature value of the time series position data”). 
The combined references of Ohhara and Ikemoto are considered analogous art for being within the same field of endeavor, which is information processing systems and information distribution for multiple users.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least similarity and separability determinations for the clustering of users based on obtained user attributes, as taught by Ikemoto, with the method of Ohhara, in order to efficiently distribute information using at least a clustering processing unit (Ikemoto; [0012-0013])

As for Claim 3, Ohhara provides an information processing system employing clustering processes that generate feature vectors showing similarity to one another based on one or more types having similar life patterns, where groups of users are formed and respectively correspond to feature vectors similar to one another.
Ohhara does not appear to recite the limitation of, “wherein the second processing device divides the plurality of users into the second clusters by finding, for each user, a linear sum of a vector of corresponding elements of the obtained second characteristics information and a vector relating to the transmitted representation information”.
Ikemoto teaches, “wherein the second processing device divides the plurality of users into the second clusters by finding, for each user, a linear sum of a vector of corresponding elements of the obtained second characteristics information and a vector relating to the transmitted representation information” (see pp. [0130]; e.g., Paragraph [0130] provides teachings into the utilization of at least a “feature value generation unit” that “...generates, for each time series position data, feature value vector by performing linear combination to the real part and the imaginary part of the respective position information that were transformed into frequency data in the manner described above, and uses the generated feature value vector as the feature value of the time series position data”, thus, discussing the deriving of a “linear combination” using additional characteristics/attributes {i.e. “the real part and the imaginary part of the respective position information that were transformed into frequency data”} for time series position data relating to a user’s device, equivalent to Applicant’s “linear sum”). 
The combined references of Ohhara and Ikemoto are considered analogous art for being within the same field of endeavor, which is information processing systems and information distribution for multiple users.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least similarity and separability determinations for the clustering of users based on obtained user attributes, as taught by Ikemoto, with the method of Ohhara, in order to efficiently distribute information using at least a clustering processing unit. (Ikemoto; [0012-0013])

As for Claim 5, Ohhara teaches, A processing device comprising:
“ the first characteristics information indicating a characteristic of each of the plurality of users in a first environment (see Fig. 11; see pp. [0042], [0065]; e.g., The reference of Ohhara provides an information processing system utilizing at least a first and second electronic device {i.e. pp. [0024]}, where, according to at least paragraph [0042], a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors which are similar to one another based on one or more types having similar life patterns, where groups of users are formed and respectively correspond to feature vectors similar to one another.  Information is generated indicating the formed groups and users belonging to their respective groups.  Information pertaining to user actions and behaviors, such as ”purchase/rental history information” {i.e. pp. [0032]; considered equivalent to Applicant’s “first characteristics information”}, can be obtained by at least a “purchase/rental history obtaining unit”, where information is used and corresponds to each user {i.e. pp. [0037-0039]}); and
an obtainer that obtains second characteristics information indicating a characteristic of each of the plurality of users in a second environment that is different from the first environment (see pp. [0027-0029], [0074-0075]; e.g., an example is provided at least the reference of Ohhara which discusses the receiving of information {i.e. information associating ID information of a “rewards card”/”membership card”} pertaining to user purchases, which is transmitted between at least a “...purchase/rental management device 300 installed in the store where the purchase has been made to the database management system 200”, involving a first and second processing device.  “Second characteristics information”, as described by Applicant, is considered equivalent to Ohhara teaching of registered information such as “user ID”, “member number” or the like.  Use of at least a “second processing device”, such as “information provision device”, “sales/rental management device” or “database management system”, can be indicative of a second environment corresponding to the obtained second characteristics information {i.e. “operation/activation history” in association with identification information” retained within the “database management system”}, and is different from the first environment, as amended by Applicant.  The “purchase/rental management device” is a terminal device installed in a store, such as a sales store or video rental shop, and the “database management system” being utilized has the ability to add a “user ID” that corresponds to the received identification information and the electronic device ID to label information.  As stated within previously cited paragraphs [0039-0040], the reference of Ohhara teaches that obtained “purchase/rental history information” and “operation/activation history information” may be integrated {i.e. considered equivalent to Applicant’s “concatenating”} as their respective obtaining units have been integrated into one functional unit utilized for the classification/ categorization/clustering of a plurality of users having similar “life patterns” into groups).
The reference of Ohhara does not appear to explicitly recite the limitations of, “a receiver that receives, from another processing device, representation information representing information about a centroid vector of a first cluster to which each of a plurality of users belongs, wherein the plurality of users are clustered into first clusters based on first characteristics information of the cluster” and “a divider that divides the plurality of users into second clusters by using, as feature vectors for clustering, a combination of the received representation information and the obtained second characteristics information for each of the plurality of users”.
Ikemoto teaches, “a receiver that receives, from another processing device, representation information representing information about a centroid vector of a first cluster to which each of a plurality of users belongs, wherein the plurality of users are clustered into first clusters based on first characteristics information of the cluster” (see pp. [0141-0143]; e.g., the reference of Ikemoto serves as an enhancement to the teachings of Ohhara, and provides an information distribution method and system {i.e. “information distribution apparatus”, considered equivalent to Applicant’s “second processing device”} which distributes useful information to mobile terminals {i.e. first processing device}.  The reference of Ikemoto determines an “average degree of separation”, considered equivalent to Applicant’s “representation information”, as average degree of separation represents the level of separation between provisional clusters or cluster centroids, for example, and conversely represents a degree of similarity, as a higher degree of separation amongst clusters would be indicative of a corresponding degree of similarity between clusters.  Earlier text of paragraphs [0133-0134], the similarity in provisional clusters is evaluated by evaluating the clustering result of each of the provisional clusters based on one or more feature values of “time series position data” of each user, and the distance between “cluster centroids” between the respective provisional clusters, therefore, determining a similarity based on the distance information between cluster centroids and clusters of users having corresponding time series position data, reading on Applicant’s amended limitation.  The “clustering execution unit” is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters {i.e. “...2, 3, 4”} and determining an optimal number based on similarity and separability between provisional clusters); and
“a divider that divides the plurality of users into second clusters by using, as feature vectors for clustering, a combination of the received representation information and the obtained second characteristics information for each of the plurality of users” (see pp. [0158-0160]; e.g., As stated within the rationale provided above pertaining to paragraphs [0133-0134], the “clustering execution unit” serves as Applicant’s “second processing device”, as it is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters and determining an optimal number based on similarity and separability between provisional clusters.  Cited paragraphs [0158-0160] of Ikemoto teach of utilizing at least two “diagnostic decision trees” {i.e. TR1 & TR2}, created based on the position and attribute information during the analyzing period of respective users, allowing the first diagnostic decision tree TR1 to associate users with one or more clusters based only on the user’s attribute information.  The second decision tree TR2 is created based on supplementary information of users {i.e. considered equivalent to Applicant’s “second characteristics information”} obtained by analyzing time series position data during one or more analyzing periods, allowing for the association of users with one or more clusters based on supplementary information, thus, further dividing/associating users to one or more additional clusters {i.e. Applicant’s “second clusters”} based on second characteristics information in the form of “supplementary information”, as taught by Ikemoto).
The combined references of Ohhara and Ikemoto are considered analogous art for being within the same field of endeavor, which is information processing systems and information distribution for multiple users.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least similarity and separability determinations for the clustering of users based on obtained user attributes, as taught by Ikemoto, with the method of Ohhara, in order to efficiently distribute information using at least a clustering processing unit (Ikemoto; [0012-0013])

Claim 6 amounts to a processing method comprising instructions that, when executed by one or more processors, performs the instructions of the system of Claim 1.  Accordingly, Claim 6 is rejected for substantially the same reasons as presented above for Claim 1, and based on the references’ disclosure of the necessary supporting hardware and software (Ohhara; see pp. [0033-0037]; e.g., method for implementation integrating hardware and software components).

Claim 7 amounts to a program comprising instructions that, when executed by one or more processors, performs the instructions performed by the processing device of Claim 5.  Accordingly, Claim 7 is rejected for substantially the same reasons as presented above for Claim 5, and based on the references’ disclosure of the necessary supporting hardware and software (Ohhara; see pp. [0033-0037]; e.g., method for implementation integrating hardware and software components).




Claims 4, 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ohhara et al (USPG Pub No. 20160071129A1; Ohhara hereinafter) in view of Ikemoto et al (USPG Pub No. 20170303079A1; Ikemoto hereinafter) further in view of Herman et al (USPG Pub No. 20170098181A1; Herman hereinafter). 

As for Claim 4, Ohhara teaches of an information processing system utilizing at least a first and second electronic device where a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors similar to one another.
Ohhara does not recite the amended limitation of, “the representation information includes a degree of similarity between a centroid vector of a first cluster to which a user belongs and the first characteristics information obtained for the user” and “the second processing device changes coefficients for the linear sum according to degrees of similarity relating to the transmitted representation information”.
Ikemoto teaches, “the representation information includes a degree of similarity between a centroid vector of a first cluster to which a user belongs and the first characteristics information obtained for the user” (see pp. [0141-0143]; e.g., the reference of Ikemoto determines an “average degree of separation”, considered equivalent to Applicant’s “representation information”, as an average degree of separation represents the level of separation between provisional clusters or cluster centroids, for example, and conversely represents a degree of similarity, as a higher degree of separation amongst clusters would be indicative of a corresponding degree of similarity between clusters.  Earlier text of paragraphs [0133-0134], the similarity in provisional clusters is evaluated by evaluating the clustering result of each of the provisional clusters based on one or more feature values of “time series position data” of each user, and the distance between “cluster centroids” between the respective provisional clusters, therefore, determining a similarity based on the distance information between cluster centroids and clusters of users having corresponding time series position data, reading on Applicant’s amended limitation.  The “clustering execution unit” is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters {i.e. “...2, 3, 4”} and determining an optimal number based on similarity and separability between provisional clusters).
The combined references of Ohhara and Ikemoto are considered analogous art for being within the same field of endeavor, which is information processing systems and information distribution for multiple users.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least similarity and separability determinations for the clustering of users based on obtained user attributes, as taught by Ikemoto, with the method of Ohhara, in order to efficiently distribute information using at least a clustering processing unit (Ikemoto; [0012-0013])
	Ohhara and Ikemoto not appear to recite the limitation of, “the second processing device changes coefficients for the linear sum according to degrees of similarity relating to the transmitted representation information”.
Herman teaches that, “the second processing device changes coefficients for the linear sum according to degrees of similarity relating to the transmitted representation information” (Fig. 9; see pp. [0031-0035], [0105-0107]; e.g., illustrated within Figure 9 and discussed within corresponding paragraphs [0142-0144] & [0146], the reference of Herman teaches of the utilization of at least a first and second user device connected by a network, permitting the exchange of information between various components for the production of patrol schedules which divide patrol officers into multiple “regions” {i.e. clusters} according to various constraints received and applied at least a “demand modeler” of the system. Herman provides for the utilization of a “weighted linear sum” for attributes/characteristics/parameters when prioritizing “objectives” according to their importance, as an optimal patrol assignment schedule is being generated for assigning officers to regions, thus, dividing a plurality of users/officers based on one or more objectives that need to be optimized.  According to earlier text of paragraphs [0031-0035] and [0053], Herman discusses the receiving of data, such as “historic demand event data”, “correlative data/additional data”, and/or location data, as input in order to provide for the automatic weighting of this data for emphasizing/deemphasizing data within at least an “incident-database” based on time, where the “emphasizing/deemphasizing” of data based on time is considered equivalent to the changing of coefficients claimed by Applicant). 
The combined references of Ohhara, Ikemoto, and Herman are considered analogous art for being within the same field of endeavor, which is information processing systems such as dynamically generating and updating patrol schedules based on historic data and other information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least a “linear sum” for the grouping/clustering of information, as taught by Herman, with the methods of Ikemoto and Ohhara, because what is needed is a means for analyzing vast amounts of data very quickly and prescribing optimal patrol plans to maximize the utility of available resources. (Herman; [0007])

As for Claim 9, Ohhara teaches of an information processing system utilizing at least a first and second electronic device where a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors similar to one another.
Ohhara does not recite the amended limitation of, “wherein the representation information includes a degree of similarity that is a function that decreases as a distance from a centroid vector of a first cluster, to which a user belongs, to first characteristics information obtained for the user increases” and “in the combination of the representation information for the user and the second characteristics information of the user, a higher weight is given to the representation information having a high degree of similarity”.
Ikemoto teaches, “wherein the representation information includes a degree of similarity that is a function that decreases as a distance from a centroid vector of a first cluster, to which a user belongs, to first characteristics information obtained for the user increases” (see pp. [0141-0143]; e.g., As discussed within rational provided above, the reference of Ikemoto determines an “average degree of separation”, considered equivalent to Applicant’s “representation information”, as an average degree of separation represents the level of separation between provisional clusters or cluster centroids, for example, and conversely represents a degree of similarity, as a higher degree of separation amongst clusters would be indicative of a corresponding degree of similarity between clusters.  Earlier text of paragraphs [0133-0134], the similarity in provisional clusters is evaluated by evaluating the clustering result of each of the provisional clusters based on one or more feature values of “time series position data” of each user, and the distance between “cluster centroids” between the respective provisional clusters, therefore, determining a similarity based on the distance information between cluster centroids and clusters of users having corresponding time series position data, reading on Applicant’s amended limitation.  The “clustering execution unit” is called by at least a “feature value generation unit” to execute clustering execution classifying time series position data into a plurality of clusters {i.e. provisional clusters”} based on feature values, sequentially setting the number of clusters {i.e. “...2, 3, 4”} and determining an optimal number based on similarity and separability between provisional clusters).
The combined references of Ohhara and Ikemoto do not recite the limitation of, “in the combination of the representation information for the user and the second characteristics information of the user, a higher weight is given to the representation information having a high degree of similarity”.
Herman recites, “in the combination of the representation information for the user and the second characteristics information of the user, a higher weight is given to the representation information having a high degree of similarity” (see pp. [0031-0033], [0091]; e.g., As stated within rationale provided above, According to earlier text of paragraphs [0031-0033] & [0091], Herman discusses the receiving of data, such as “historic demand event data”, “correlative data/additional data”, and/or location data, as input in order to provide for the automatic weighting of this data for emphasizing {i.e. “a higher weight is given”} and deemphasizing data within at least an “incident-database” based on time, where the “emphasizing/deemphasizing” of data based on time is considered equivalent to the changing of coefficients claimed by Applicant.  The reference of Herman also discusses the use of correlative data, considered equivalent to the use of Applicant’s “degrees of similarity”, as correlations derived through the use of correlative data discovers similarities between analyzed data).
The combined references of Ohhara, Ikemoto, and Herman are considered analogous art for being within the same field of endeavor, which is information processing systems such as dynamically generating and updating patrol schedules based on historic data and other information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least a “linear sum” for the grouping/clustering of information, as taught by Herman, with the methods of Ikemoto and Ohhara, because what is needed is a means for analyzing vast amounts of data very quickly and prescribing optimal patrol plans to maximize the utility of available resources. (Herman; [0007])

As for Claim 10, Ohhara teaches of an information processing system utilizing at least a first and second electronic device where a “classification processing unit” can be employed for grouping users through a clustering process that generates one or more of a plurality of feature vectors similar to one another, and Ikemoto provides an information distribution method and system which distributes useful information to mobile terminals.
Ohhara and Ikemoto do not recite the amended limitation of, “wherein the linear sum of vectors is found by adding the vectors after multiplying, as a coefficient, the degrees of similarity to the vector related to the representation information”.
Herman teaches, “wherein the linear sum of vectors is found by adding the vectors after multiplying, as a coefficient, the degrees of similarity to the vector related to the representation information” (Fig. 9; see pp. [0031-0035], [0105-0107]; e.g., illustrated within Figure 9 and discussed within corresponding paragraphs [0142-0144] & [0146], the reference of Herman teaches of the utilization of at least a first and second user device connected by a network, permitting the exchange of information between various components for the production of patrol schedules which divide patrol officers into multiple “regions” {i.e. clusters} according to various constraints received and applied at least a “demand modeler” of the system. Herman provides for the utilization of a “weighted linear sum” for attributes/characteristics/parameters when prioritizing “objectives” according to their importance, as an optimal patrol assignment schedule is being generated for assigning officers to regions, thus, dividing a plurality of users/officers based on one or more objectives that need to be optimized.  According to earlier text of paragraphs [0031-0035] and [0053], Herman discusses the receiving of data, such as “historic demand event data”, “correlative data/additional data”, and/or location data, as input in order to provide for the automatic weighting of this data for emphasizing/deemphasizing data within at least an “incident-database” based on time, where the “emphasizing/deemphasizing” of data based on time is considered equivalent to the changing of coefficients claimed by Applicant). 
The combined references of Ohhara, Ikemoto, and Herman are considered analogous art for being within the same field of endeavor, which is information processing systems such as dynamically generating and updating patrol schedules based on historic data and other information.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the utilization of at least a “linear sum” for the grouping/clustering of information, as taught by Herman, with the methods of Ikemoto and Ohhara, because what is needed is a means for analyzing vast amounts of data very quickly and prescribing optimal patrol plans to maximize the utility of available resources. (Herman; [0007])

Response to Arguments
Applicant's arguments and amendments, with respect to the rejections of Claims 1-8 have been fully considered and are persuasive in-part, as the primary Ohhara et al reference and Herman et al references have been maintained, and the Fordyce et al reference has been withdrawn from consideration, with further updated rationale provided within this communication above.    
Upon further consideration and in direct response to Applicant’s numerous claim amendments, new grounds of rejection for Claims 1-7, 9 & 10 is made in view of Ikemoto et al (USPG Pub No. 20170303079A1).


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
**Sadeh et al (USPG Pub No. 20130339085A1) teaches identifying a non-obvious target audience for an advertising campaign.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								6/25/2022